Government contract; transportation of jeeps. Following the decision in Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467, plaintiff’s motion for summary judgment was granted, in an opinion per curiam, as follows:
On the authority of Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467, plaintiff’s motion for summary judgment to the extent that it asks for an adjudication that the jeeps herein involved should be classified and rated as passenger motor vehicles, is granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amount to be paid to the plaintiff for the transportation services involved in this action.
It is so ordered.